On Remand, from the Alabama Supreme CouH

PER CURIAM.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte State Farm Mut. Auto. Ins. Co., 207 So.3d 734, *741739 (Ala.2016). In compliance with the supreme court’s opinion, we reverse the judgment of the trial court and remand the cause with instructions to the trial court to enter a judgment denying the request of James Ross Pritchard, Jr., that State Farm Mutual Automobile Insurance Company pay a pro rata share of the attorney fees incurred by Pritchard “for the recovery of moneys advanced by State Farm ... pursuant to Lambert v. State Farm Mutual Automobile Insurance Co., 576 So.2d 160 (Ala.1991).” Ex parte State Farm, 207 So.3d at 735.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN, THOMAS, MOORE, and DONALDSON, JJ., concur.